 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10 TERESA JUNKERSFELD, an individual on                  Case No. 1:19-cv-00236-DAD-EPG
   behalf of herself and others similarly situated,
11                                                       CLASS ACTION

12                                                       ORDER CONTINUING CASE
                    Plaintiff,                           DEADLINES
13
            v.
14                                                       Judge: Hon. Erica P. Grosjean
   MEDICAL STAFFING SOLUTIONS, INC.;                     Ctrm.: 10
15 and DOES 1 to 10, inclusive,

16
                    Defendants.                          (ECF No. 20)
17

18          Upon consideration of the Parties’ Joint Stipulation to Continue Case Deadlines (ECF No.
19 20), and good cause appearing, IT IS HEREBY ORDERED THAT:

20               1. The deadline to complete non-expert discovery, including motions to compel,
21                  related to class certification discovery is extended to December 30, 2019;
22               2. The deadline for filing class certification motion(s) is extended to February 4,
23                  2020; and
24               3. The mid-discovery status conference, currently set for January 22, 2020, is
25                  continued to March 16, 2020, at 10:30 a.m., in Courtroom 10 (EPG) before
26                  Magistrate Judge Erica P. Grosjean. The Court grants telephonic appearances, with
27                  each party wishing to so appear directed to use the following dial-in number and
28                  passcode: 1-888-251-2909; passcode 1024453. The parties are also reminded to file
 1             a joint scheduling report one full week prior to the conference and email a copy of

 2             same, in Word format, to epgorders@caed.uscourts.gov, for the Judge’s review.

 3
 4 IT IS SO ORDERED.
 5
      Dated:   September 23, 2019                        /s/
 6                                                UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  -2-
               PROPOSED ORDER TO CONTINUE CASE DEADLINES
